 



Exhibit 10.1

SECOND AMENDMENT TO RETIREMENT AND SEPARATION AGREEMENT

This Second Amendment to Retirement and Separation Agreement (“Second
Amendment”) is entered into as of December 1, 2003 between John Cole, (“Cole”)
and Avnet, Inc. (“Avnet” or “the Company”).

WHEREAS, Cole and Avnet entered into a Retirement and Separation Agreement as of
November 1, 2002 (the “Agreement”);

WHEREAS, Cole and Avnet entered into an Amendment to Retirement and Separation
Agreement as of August 31, 2003;

WHEREAS, Cole and Avnet desire to amend the Agreement and Amendment to delay the
Effective Date of Cole’s retirement;

NOW, THEREFORE, in consideration of the mutual promises contained in the
Agreement, the Amendment and in this Second Amendment, Cole and the Company
agree to the following:



1.   Paragraph 1 of the Agreement and Amendment are deleted and replaced with
the following:



    “Cole’s employment with the Company shall terminate effective February 28,
2007 (the “Effective Date”). Cole’s employment status until the Effective Date
will be that of a regular full-time employee with eligibility for normal company
benefits except as specified below. On February 28, 2007, Cole’s employment will
terminate and will be coded in the company’s records as a retirement.



2.   Paragraphs 2 (a), (b), (c), (d), (h) and (i) of the Agreement and Amendment
are deleted and replaced with the following:



  a.   Between the date on which the Agreement and Amendments thereto are fully
executed and February 29, 2004, Cole will continue to work on a full-time
regular basis. On March 1, 2004, Cole will resign his position as Controller of
Avnet, Inc. From March 1, 2004 through the Effective Date, Cole will not be
assigned regular duties and will not be required to report to work. Cole’s
status will be “on-call” status and the Company may contact Cole on a periodic
basis to answer questions and provide necessary assistance.



  b.   Cole will be paid through February 29, 2004 at his current base rate of
pay of $166,000 per year and will receive payment for all accrued vacation and
unused floating holidays as a lump sum. No vacation or floating holidays shall
accrue after February 29, 2004.



  c.   Effective March 1, 2004 through February 28, 2007, Cole’s salary will be
reduced to an annual rate of $69,167 per year, to be paid on a bi-weekly basis.
The length of salary continuation and term of employment may be shortened at
Cole’s option, but the total payment commitment of $207,500 for the period from
March 1, 2004 through February 28, 2007 will not be changed.



  d.   Cole will continue to be eligible for participation in Avnet benefit
programs in effect for Avnet’s U.S. based employees and the Company will
continue to deduct the normal medical and dental employee contributions based on
the cost sharing arrangement in place from time

1



--------------------------------------------------------------------------------



 





    to time through the Effective Date. Thereafter, Cole will become eligible
for normal COBRA medical/dental coverage continuation and Avnet will reimburse
Cole for the entire cost of Cole’s medical/dental premium until February 28,
2008.



  h.   Cole is currently vested in the Executive Officers’ Supplemental Life
Insurance and Retirement Benefits Plan and will receive credit for 100% of a
normal benefit based on employment through February 29, 2007 at the average of
the highest two years compensation rate of $166,000 per year. This is a
non-forfeitable benefit; and in the event Cole passes away after his employment
terminates and before the benefit commences, it will be paid to his surviving
spouse and/or estate.



  i.   All existing stock options continue to vest during Cole’s employment and
can be exercised at any time up until 90 days after his retirement (by May 29,
2007), with the exception of Cole’s September 27, 2001 stock option grant (1999
stock option plan) which continues to vest and will remain exercisable for up to
five years after retirement, but in any event, not longer than 10 years after
the grant date. Cole will be required to sign a two-year non-compete agreement
to preserve his entitlement with respect to the September 27, 2001 option grant.



3.   Paragraphs 3 through 12 of the Agreement remain unchanged.

PLEASE READ CAREFULLY. Carefully consider all provisions of the Agreement and
this Amendment before signing it. THE AGREEMENT, THE AMENDMENT AND THIS SECOND
AMENDMENT INCLUDE A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

          /s/ John Cole


--------------------------------------------------------------------------------

    John Cole           Avnet, Inc.           By /s/ Raymond Sadowski


--------------------------------------------------------------------------------

    Raymond Sadowski     Senior Vice President & Chief Financial Officer

2